Citation Nr: 0819699	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine and 
anteriolisthesis at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an October 2001 rating decision, 
the RO granted service connection for degenerative disc 
disease of the lumbar spine and anteriolisthesis at L5-S1 and 
assigned an initial 10 percent rating, effective August 1, 
2000.  In August 2002, the veteran entered a notice of 
disagreement as to the propriety of the initially assigned 
rating.  Rating decisions issued in November 2002 and 
September 2004 continued the initial 10 percent evaluation 
for the veteran's service-connected back disability.  A 
statement of the case was issued in February 2005 and the 
veteran submitted his substantive appeal in March 2005. 

In a November 2005 decision, the Board characterized the 
issue as entitlement to an increased rating for degenerative 
disc disease of the lumbar spine and anteriolisthesis at L5-
S1, currently evaluated as 10 percent disabling, and denied 
the claim.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2007 Memorandum Decision, the Court vacated and 
remanded the November 2005 Board decision.  Specifically, the 
Court determined that the Board erred by only considering the 
most recent evidence of record despite the fact that the 
veteran had entered a notice of disagreement as to the 
initial assignment of a 10 percent rating; failed to consider 
the possibility of staged ratings as required by Fenderson v. 
West, 12 Vet. App. 119 (1999); and failed to consider 
regulations in effect prior to September 2003 that pertain to 
the spine.  

Therefore, the Board has recharacterized the issue as shown 
on the first page of the decision to reflect the fact that 
the veteran has appealed with respect to the propriety of the 
initial rating assigned to his back disability.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge in March 2005; a transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has constant pain in his lower 
back, which radiates down both of his legs.  He also alleges 
that his back disability incapacitates him for two or three 
days at a time.  Therefore, the veteran claims that he is 
entitled to an initial rating in excess of 10 percent for his 
service-connected back disability.  

The Board finds that a remand is necessary in order to obtain 
outstanding records from the Social Security Administration 
(SSA).  Specifically, at the time of the veteran's March 2005 
Board hearing, he testified that he could not work due to his 
physical and mental disabilities and that he had an appeal 
for SSA disability benefits pending.  A VA treatment record, 
dated later that same month, reflects that the veteran 
reported that he was awarded SSA disability benefits.  On 
remand, any determination pertinent to the veteran's claim 
for SSA benefits, as well as any medical records relied upon 
concerning that claim, should be obtained from SSA.  
Additionally, as the veteran has testified that he receives 
treatment at the Tampa VA Hospital and the most recent 
treatment records contained in the claims file are dated in 
January 2006, any outstanding records from such facility 
should be obtained and associated with the claims file. 

The veteran was most recently afforded a VA examination in 
August 2004 in order to assess the severity of his back 
disability.  At that time, neurological examination of his 
right lower extremity was normal.  However, in a March 2008 
statement, the veteran alleged that he had pain radiating 
down his upper right leg that felt like a constant dull ache.  
Therefore, as the veteran reports that his service-connected 
back disorder has increased in severity since the time of his 
last VA examination in August 2004, almost four years ago, a 
remand is required in order to conduct current orthopedic and 
neurological examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The Board notes that records from the Tampa VA Hospital dated 
from July 2004 to January 2006 were associated with the 
claims file while the veteran's initial rating claim was 
pending before the Court.  As the additionally received 
records contain medical evidence relevant to the veteran's 
back disability and, therefore, are pertinent to the claim on 
appeal, a remand of the case is therefore required to comply 
with 38 C.F.R. § 19.31 (2007) (appellant has the right to 
have that additional evidence reviewed by the agency of 
original jurisdiction in the first instance unless he waives 
such consideration in writing).  

The veteran's back disability was initially evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pertinent to 
intervertebral disc syndrome.  During the course of the 
appeal, such rating criteria were revised twice and now his 
back disability is rated under Diagnostic Code 5243.  As 
such, the veteran's back disability should be evaluated under 
all applicable criteria, to include the regulations in effect 
prior to September 23, 2002; from September 23, 2002, to 
September 26, 2003; and beginning September 26, 2003, as 
appropriate.  Additionally, since the veteran has appealed 
with respect to the propriety of the initially assigned 
rating, consideration should be given as to whether staged 
ratings under Fenderson, supra, are warranted.

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

2.  Any outstanding treatment records from 
the Tampa VA Hospital dated from January 
2006 to the present should be obtained and 
associated with the claims file.  

3.  After completing the above, the 
veteran should be afforded VA orthopedic 
and neurological examinations in order to 
determine the current nature and severity 
of his service-connected back disability.  
The claims file must be made available to 
the examiner(s) for review.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  All orthopedic and 
neurological manifestations should be 
noted and assessed.  All opinions 
expressed should be accompanied by 
supporting rationale.  

4.  After completing the above actions, 
and any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated based on the 
entirety of the evidence, to specifically 
include the Tampa VA Hospital records 
dated from July 2004 to January 2006.  In 
readjudicating the claim, the veteran's 
back disability should be evaluated under 
all applicable criteria, to include the 
regulations in effect prior to September 
23, 2002; from September 23, 2002, to 
September 26, 2003; and beginning 
September 26, 2003, as appropriate, and 
consideration should be given as to 
whether staged ratings under Fenderson, 
supra, are warranted.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



